Name: 2007/555/EC: Commission Decision of 1 August 2007 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat sector in Poland (notified under document number C(2007) 3614) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  European construction;  agri-foodstuffs
 Date Published: 2007-08-14

 14.8.2007 EN Official Journal of the European Union L 212/3 COMMISSION DECISION of 1 August 2007 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat sector in Poland (notified under document number C(2007) 3614) (Text with EEA relevance) (2007/555/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Annex XII, Chapter 6, Section B, Subsection I(1), paragraph (e) thereto, Whereas: (1) Poland has been granted transitional periods for certain establishments listed in Appendix B to Annex XII to the 2003 Act of Accession. (2) Appendix B to Annex XII to the 2003 Act of Accession has been amended by Commission Decisions 2004/458/EC (1), 2004/471/EC (2), 2004/474/EC (3), 2005/271/EC (4), 2005/591/EC (5), 2005/854/EC (6), 2006/14/EC (7), 2006/196/EC (8), 2006/404/EC (9), 2006/555/EC (10), 2006/935/EC (11), 2007/202/EC (12) and 2007/443/EC (13). (3) According to an official declaration from the Polish competent authority certain establishments in the meat sector have completed their upgrading process and are now in full compliance with Community legislation. Certain establishments have ceased activities for which they have obtained a transitional period. Those establishments should therefore be deleted from the list of establishments in transition. (4) Only establishments in the meat sector remain on that list. For these establishments, the date of full compliance should be updated in the light of the progress made during the upgrading process. (5) Appendix B to Annex XII to the 2003 Act of Accession should therefore be amended accordingly. For the sake of clarity, it should be replaced. (6) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 Appendix B to Annex XII to the 2003 Act of Accession is replaced by the text in the Annex of this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 August 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 156, 30.4.2004, p. 52; corrected version (OJ L 202, 7.6.2004, p. 39). (2) OJ L 160, 30.4.2004, p. 58; corrected version (OJ L 212, 12.6.2004, p. 31). (3) OJ L 160, 30.4.2004, p. 74; corrected version (OJ L 212, 12.6.2004, p. 44). (4) OJ L 86, 5.4.2005, p. 13. (5) OJ L 200, 30.7.2005, p. 96. (6) OJ L 316, 2.12.2005, p. 17. (7) OJ L 10, 14.1.2006, p. 66. (8) OJ L 70, 9.3.2006, p. 80. (9) OJ L 156, 9.6.2006, p. 16. (10) OJ L 218, 9.8.2006, p. 17. (11) OJ L 355, 15.12.2006, p. 105. (12) OJ L 90, 30.3.2007, p. 86. (13) OJ L 166, 28.6.2007, p. 24. ANNEX Appendix B referred to in Chapter 6, Section B, Subsection I, point 1 of Annex XII List of red meat establishments in transition No Veterinary No Name of establishment Date of full compliance 1 02120206 ZakÃ ad MiÃsny Sp. j. D. M. NiebieszczaÃ scy 30.11.2007 2 02200301 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego TarczyÃ ski  Sp. z o.o. 30.11.2007 3 02240301 P.P.H. HE-MA  PrzetwÃ ³rnia MiÃsa 30.11.2007 5 06080204 SÃ OMKA  Sp. j. Andrzej SÃ omka, Waldemar SÃ omka 31.12.2007 6 06080201 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego BoÃ ¼ena i Kazimierz WÃ ³jcik 31.12.2007 7 06080301 GIZET  Sp. j. I. GaliÃ ska, B. GaliÃ ska 31.12.2007 8 06020207 PPH MISA  W  Andrzej WasÃ g 30.11.2007 9 06020203 ZakÃ ady MiÃsne w BiÃ goraju CzesÃ aw Sobczak 30.9.2007 10 06070201 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego MAX  Sp. j. 31.12.2007 11 06020208 ZakÃ ad MiÃsny Romex  Romuald ChoÃ ota 30.9.2007 12 06180210 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego Sp. j. WrÃbiak, Witkowski 31.12.2007 13 06200203 Agrozam  Sp. z o.o. 31.12.2007 14 06090202 PHU Kowalczykowski StanisÃ aw 30.11.2007 15 08040204 Biuro Handlowe AMBERMAX  Sp. z o.o. 30.11.2007 16 08060203 ZakÃ ad Masarniczy StanisÃ aw PrzewoÃ ºny 30.11.2007 17 08070201 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego WARTA  30.6.2007 18 08080201 ZakÃ ady MiÃsne TARGED  Sp. z o.o. 30.11.2007 19 08090202 PrzedsiÃbiorstwo DEREKS  Sp. z o.o. 30.11.2007 20 08100101 PrzedsiÃbiorstwo Produkcyjno-Handlowe Rolvex  Sp. z o.o. 31.12.2007 21 08100204 ZakÃ ad Masarniczy Czernicki i syn  JarosÃ aw Czernicki 30.11.2007 22 10060308 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego 31.12.2007 23 10060215 ZMS Ã CIBIORÃ W  31.12.2007 24 10610307 PPU JUMAR  30.11.2007 25 10030303 ZakÃ ad WÃdliniarski WÃ adysÃ aw Gabrysiak 31.12.2007 26 10020202 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego KONIAREK  30.9.2007 27 10610311 ZakÃ ady MiÃsne WÃdzonka  30.11.2007 28 12030201 P.P.H.U. Hurtimex  31.12.2007 29 12030203 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego s.j. 31.12.2007 30 12050304 F.P.H.U. ANGELA  s.j. 30.11.2007 31 12060329 BOREX-BECON  s.j. 30.11.2007 32 12060203 Firma ADOZ  31.12.2007 33 12100304 Firma Produkcyjno-Handlowa Maria i Zbigniew Szubryt ZakÃ ad Masarski Biczyce Dolne 31.12.2007 34 12100112 P.P.H.U. KWARTET  Ubojnia ZwierzÃ t 30.9.2007 35 12120323 ZakÃ ad PrzetwÃ ³rstwa MiÃsa, Sp. z o.o., ZPCh BASO  31.12.2007 36 12180204 Adam BÃ k  Wieprz  Sp. z o.o. 31.12.2007 37 12180205 RzeÃ ºnictwo-WÃdliniarstwo J. Tomczyk 31.12.2007 38 12180307 RzeÃ ºnictwo-WÃdliniarstwo Maciej Szlagor 31.12.2007 39 12150304 ZakÃ ady MiÃsne MIÃ KOWIEC  s.j. 31.12.2007 40 12190104 Ubojnia ZwierzÃ t RzeÃ ºnych Skup i SprzedaÃ ¼ Ã wierci, Jacek Ã liwa 30.11.2007 41 12190205 P.P.H.U. RACHOÃ   s.c. 31.12.2007 42 14160205 ZakÃ ady MiÃsne Mazowsze  31.12.2007 43 14160201 PrzetwÃ ³rstwo MiÃsne KOSPOL  30.6.2007 44 14300204 ZakÃ ad Masarski Zbyszko  31.12.2007 45 14190204 ZakÃ ad Masarski Danko  31.12.2007 46 14620201 ZakÃ ady MiÃsne S.A. 30.11.2007 47 14050201 ZakÃ ad Produkcyjno-Handlowy PrzetwÃ ³rstwo MiÃsne Zbigniew Pniewski 31.12.2007 48 14170213 Skup Ã ¼ywca i sprzedaÃ ¼ pÃ ³Ã tusz, handel miÃsem i wyrobami miÃsnymi Marek Mazek 31.12.2007 49 14310306 P.P.H. Hetman A. J. LuciÃ scy ZakÃ ad Masarski 31.12.2007 50 14340302 ZakÃ ad Masarski Radzymin s.c. 30.11.2007 51 14340310 ZakÃ ad Masarski Mareta  Sp. j. T. A. KoÃ buk E. W. Kacprzak 31.12.2007 52 14370201 ZakÃ ad RzeÃ ºniczo-WÃdliniarski S. J. Z. Motylewski  J. Zaborowski 31.12.2007 53 14140301 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego SZYNKO-POL  SpÃ ³Ã ka z o.o. 31.12.2007 54 14250309 Sp. z o.o. KAMAR 31.12.2007 55 14250327 ZakÃ ad PrzetwÃ ³rstwa FlakÃ ³w 31.12.2007 56 14250104 ZakÃ ad Masarski SadeÃ ko   Czapla  Ã winiarski Sp. j. 30.11.2007 57 14250201 P.P.H.U. Nasz Produkt  ZPCh 31.12.2007 58 14250202 Masarnia ELMAS 31.12.2007 59 16010101 PPHU PORKPOL  30.11.2007 60 16010301 PPHU PIM  s.j. 30.11.2007 61 18070301 ZakÃ ad Masarski KON-BIT 30.11.2007 62 18110302 Firma Produkcyjno-Handlowa Andrzej Kurek 30.11.2007 63 18160204 ZakÃ ady MiÃsne Dworak  30.11.2007 64 20040202 ZakÃ ad PrzemysÃ u MiÃsnego Europa  S. i Z. ZieliÃ scy Sp. j. 31.12.2007 65 22040301 Masarnia Alicja Andrzej Majer 30.11.2007 66 22040306 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego Jerzy Labuda 30.11.2007 67 22630302 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego M. Korganowski 31.12.2007 68 22120303 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego M. Korganowski 31.12.2007 69 24020203 RzeÃ ºnictwo i Handel StanisÃ aw Kapecki 31.12.2007 70 24020308 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego JÃ ³zef BoÃ ¼ek 30.11.2007 71 24020328 PrzetwÃ ³rstwo MiÃsne Emil DroÃ  31.12.2007 72 24610311 OAZA  Sp. z o.o. 30.11.2007 73 24040204 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego UNILANG  30.11.2007 74 24040211 PrzetwÃ ³rstwo MiÃsa Andrzej KosiÃ ski 30.11.2007 75 24040304 PPHU ZakÃ ady MiÃsne Lubliniec  E. R. J. DrÃ Ã ¼ek 31.12.2007 76 24070209 ZakÃ ady MiÃsne JANDAR  Sp. z o.o. 30.9.2007 77 24120104 Marian Procek  UbÃ ³j, Skup i SprzedaÃ ¼ 31.12.2007 78 24160302 NELPOL  s.c. 31.12.2007 79 24170303 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego BÃ achut  31.12.2007 80 26040101 Ubojnia BydÃ a i Trzody  Ludwik Andrzej StÃ pÃ ³r 31.12.2007 81 26040307 WyrÃ ³b i SprzedaÃ ¼ ArtykuÃ Ã ³w MiÃsnych  S. WoÃ ºniak 30.11.2007 82 26040316 PPHU KORREKT  WytwÃ ³rnia WÃdlin 30.6.2007 83 26090201 FHPU Tarkowski  30.11.2007 84 26610201 ZakÃ ady MiÃsne S.A. Kielce 31.12.2007 85 26610303 PrzetwÃ ³rnia MiÃsa  Antoni KamiÃ ski 31.12.2007 86 28010202 ZakÃ ad Uboju i PrzetwÃ ³rstwa MiÃsnego s.c. Helena Rapa  Marek JasiÃ ski 31.12.2007 87 28010201 ZakÃ ady MiÃsne Pek-Bart Sp. z o.o. 31.12.2007 88 28090201 ZakÃ ad Uboju i PrzetwÃ ³rstwa MiÃsa i WÃdlin, Krzysztof BrzeziÃ ski 31.12.2007 89 30070203 PPH POLSKIE MIÃSO , KrÃ Ã ¼yÃ ski s.j. 30.11.2007 90 30120307 ZPM Janex  31.12.2007 91 30180202 STEK-POL PrzetwÃ ³rstwo MiÃsa Kazimierz i Jacek Stempniewicz 31.12.2007 92 30180304 Firma Produkcyjno-Handlowa PaweÃ  Ã uczak 30.11.2007 93 30200101 UbÃ ³j ZwierzÃ t Ptak, Michalak Sp. j. 30.6.2007 94 30210307 ALBAN Sp. z o.o. Jerzy Kniat 31.12.2007 95 30240202 KARWEX  s.c. ZakÃ ad Masarski 30.11.2007 96 30240205 ZakÃ ad Masarski s.c. Psarskie 31.12.2007 97 30260202 RzeÃ ºnictwo WÃdliniarstwo s.c. Urszula i WiesÃ aw Ciachowscy 30.11.2007 98 30270206 PPH PEKTUR s.j. Jerzy Pacholski, Marek DomeÃ ski 31.12.2007 99 30270308 ZakÃ ad MiÃsny MAS  POL, Tomasz Jacaszek 31.12.2007 100 32070201 Rol-Banc  Sp. z o.o. 30.11.2007 101 32140207 SpÃ ³Ã dzielcza Agrofirma Witkowo 30.11.2007 102 32160202 Fermapol  Sp. z o.o. RzeÃ ºnia w Smardzku 31.12.2007 List of white meat establishments in transition No Veterinary No Name of establishment Date of full compliance 103 02190623 Mirjan  Sp. z o.o. M. J. Olendzcy 31.12.2007 104 08030601 PPHU W-D  Sp. z o.o. 30.11.2007 105 08040501 STUDRÃ B  Sp. z o.o. 30.11.2007 106 12030620 Hurtownia Drobiu KOKO  Jolanta Kozyra 31.12.2007 107 12180502 Z.M. BRADO-2  S.A. 31.12.2007 108 12180503 KO  BO  s.c. Bartosz Kot, StanisÃ aw WnÃcek 31.12.2007 109 14250604 KrzyÃ ¼anowscy 31.12.2007 110 26040501 PPH KIELDRÃ B  s.c. 31.12.2007 111 26100401 KULJASZ  s.j. J. W. Sz. KuliÃ ski 30.11.2007 112 30090401 Ubojnia Drobiu  Marcin FrÃ tczak 31.12.2007 113 30170401 PPHEI AWRA Sp. z o.o. 31.12.2007 114 32140502 SpÃ ³Ã dzielcza Agrofirma Witkowo 30.11.2007 List of red meat low capacity establishments in transition No Name of establishment Date of full compliance 115 Nordis ; ChÃ odnie Polskie Sp. z o.o. DziaÃ  Produkcji MroÃ ¼onek ul. Zimna 1a, 65-707 Zielona GÃ ³ra 30.11.2007 116 PPHU Elbro  Furmanek spÃ ³Ã ka jawna ul. KoÃ cielna 6, 76-032 Mielno, oddziaÃ  Siemianice, ul. Polna 1, 76-200 SÃ upsk 30.11.2007 List of mixed meat low capacity establishments in transition No Name of establishment Date of full compliance 117 Rudopal  Sp. z o.o., Rudniki 109, 64-330 Opalenica 31.12.2007 List of coldstores in transition No Veterinary No Name of establishment Date of full compliance 118 26611101 PrzedsiÃbiorstwo PrzemysÃ u ChÃ odniczego ChÃ odnia Kielce P.P. 31.12.2007 119 30611101 PPCh Calfrost  31.12.2007